to Las Vegas pending the November 2015 evidentiary hearing on custody.
                The court determined that the divorce decree required an agreement or
                court order before changing the children's school and Graves had no
                written consent from Kuykendall. Although the court ordered that the
                custody arrangement would remain the same if Graves returned to Las
                Vegas along with the children, she indicated she had sold her home and
                had no ability to return, and thus, the children would likely reside
                primarily with Kuykendall until the hearing.
                            In this writ petition, Graves seeks a stay of the district court's
                order, thereby allowing the children to remain with her in Reno pending
                the evidentiary hearing on custody and relocation. Having considered the
                parties' arguments and the documentation before this court, we conclude
                that the petition should be granted. While we do not condone an
                unauthorized relocation, the record indicates that Graves consulted with
                Kuykendall about the relocation, although the parties dispute the extent
                to which he acquiesced or objected, and the divorce decree did not require
                written consent to change the children's school. Moreover, even if Graves'
                intrastate relocation violated the decree, Kuykendall did not demonstrate
                that relocating the children again and modifying custody was the
                appropriate remedy. See Sims v. Sims, 109 Nev. 1146, 1149, 865 P.2d 328,
                330 (1993) (recognizing that a court may not modify custody to punish
                parental misconduct or for disobedience of court orders).
                            Further, the district court failed to set forth any findings that
                the modification to the parties' custody arrangement, albeit temporary,
                was in the children's best interest.   See Schwartz v. Schwatrz, 107 Nev.
378, 382, 812 P.2d 1268, 1270-71 (1991) (providing that the child's best
                interest is the polestar of custody decisions). Graves has been the primary


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                 custodian for the past five years, and if she is unable to return to Las
                 Vegas as she represented, the children will live primarily with
                 Kuykendall. For such a modification to custody, the court was required to
                 consider the children's best interest and its failure to do so constitutes an
                 arbitrary and capricious abuse of discretion.   See NRS 34.160; Int'l Game
                 Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556,
                 558 (2008). Moreover, considering the parties' arguments in relation to
                 the NRAP 8(d) factors, we conclude that they balance in favor of a stay of
                 the district court's order and maintaining the status quo until the district
                 court can consider the issue of custody at the November 2015 evidentiary
                 hearing. The children have been attending school in Reno, and even if
                 they returned to Las Vegas to live with Kuykendall, it appears that they
                 would be attending a different school than the one they had previously
                 attended in Las Vegas.
                             Accordingly, we grant this petition and direct the clerk of this
                 court to issue a writ of mandamus instructing the district court to stay its
                 August 24, 2015, written order pending the evidentiary hearing and
                 decision on custody and relocation scheduled for November 2015 in
                 District Court Case No. D-10-431675. We note that our stay does not
                 preclude the parties or the district court from establishing a temporary
                 visitation schedule.
                             It is so ORDERED.



                                                                                         J.




SUPREME COUFtT
        OF
     NEVADA
                                                       3
(0) 1947A
CHERRY, J., concurring:
            I concur in the result only, and I would encourage the district
court to conduct the evidentiary hearing immediately, as time is of the
essence in matters of child custody.




cc: Hon. William S. Potter, District Judge, Family Court Division
     Pecos Law Group
     Rhonda L. Mushkin, Chtd.
     Eighth District Court Clerk